        CASE 0:19-cv-02169-PAM-ECW Doc. 31 Filed 02/23/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 David Joseph Hodson,                                      Civ. No. 19-2169 (PAM/ECW)

                             Petitioner,

 v.                                                                               ORDER


 United States of America,

                             Respondent.



       This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Elizabeth Cowan Wright dated February 1, 2021. (Docket No.

29.)   The R&R recommends dismissal of this matter without prejudice for lack of

jurisdiction.

       The full background is set forth in the R&R and the Court need not revisit it here.

At issue is Ground Four of Hodson’s § 2241 Petition, in which Hodson raises an

ineffective-assistance-of-counsel claim seeking to withdraw his plea of not guilty by reason

of insanity and vacate the verdict of the same. (Docket No. 1 at 5-6.) The R&R found that

although Hodson contends that he is not collaterally attacking his previous insanity

defense, the relief he seeks would have that effect, and thus the Court lacks jurisdiction to

hear it. (R&R at 11.)
        CASE 0:19-cv-02169-PAM-ECW Doc. 31 Filed 02/23/21 Page 2 of 3




       Hodson filed a Reply with objections to the R&R. (Docket No. 30.) According to

statute, the Court must conduct a de novo review of any portion of the R&R to which

specific objections are made. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b); D. Minn.

L.R. 72.2(b).

       Hodson objects to the R&R’s finding that relief under § 2241 is inappropriate,

particularly because he has no alternative means of raising his ineffective-assistance-of-

counsel claim. Hodson contends that the Court should reach the merits of his claim because

it does not encroach upon the “essential holding” in Archuleta v. Hedrick, 365 F.3d 644,

648 (8th Cir. 2004), that a claim challenging the sufficiency of the evidence may not be

brought in a § 2241 petition. (Pet.’s Reply Mem. at 6.) But Hodson provides no authority

supporting his conclusion that vacating his sentence and withdrawing his plea is not

effectively an impermissible collateral attack.     Indeed, he cites no case interpreting

Archuleta’s reasoning that a petitioner “may not collaterally attack his decision to assert a

successful insanity defense” differently than Judge Wright did in the R&R. Archuleta, 365

F.3d at 648. Moreover, even if Hodson’s claim was not barred under § 2241, he is not

entitled to habeas relief because he “is in custody by reason of commitment orders entered

under 18 U.S.C. § 4243(e) and (g).” Id.

       After conducting the required reviews, the Court ADOPTS the R&R. (Docket

No. 29.)




                                             2
       CASE 0:19-cv-02169-PAM-ECW Doc. 31 Filed 02/23/21 Page 3 of 3




      Accordingly, IT IS HEREBY ORDERED that:

      1.    Ground Four of Petitioner’s Second Amended Motion to Withdraw Plea, for

            Relief from Order, and Petition for Writ of Habeas Corpus is DENIED

            without prejudice for lack of jurisdiction; and

      2.    The Petition (Docket No. 1) is DISMISSED.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: Tuesday, February 23, 2021
                                              s/ Paul A. Magnuson
                                              Paul A. Magnuson
                                              United States District Court Judge




                                          3
